DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven LeBlanc on 11/8/21	.
The application has been amended as follows: 
In claim 13, after the last word of the claim “surface” insert the following: “; and further comprising a first annular compression ring between said first plurality of baffles and said first retainer”.
Delete claim 15.
Allowable Subject Matter
Claims 1-13 and 16-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
The Examiner found Applicant's arguments, filed on 6/2/21, persuasive, and therefore considers that the references of the Prior Art of record fail to teach, or suggest any obvious combination of the limitations discussed in the previous Office Action, and further comprising the limitations of (With respect to claim 1) a first retainer connected to said casing and disposed between said first plurality of baffles and said front cap, wherein said first retainer has an upstream surface and a downstream surface, and wherein said first plurality of baffles, said front cap, and said upstream surface of said first retainer define a fluid pathway along said longitudinal axis; a contoured wall that extends axially upstream from said upstream surface of said first retainer, wherein said contoured wall defines a plurality of damping wells in said upstream surface of said first retainer radially disposed from said fluid pathway; and wherein said downstream surface of said first retainer is symmetrical with said upstream surface; and (With respect to claim 9) a first retainer in threaded engagement with said casing and disposed upstream from said plurality of baffles; a second retainer in threaded engagement with said casing and disposed downstream from said plurality of baffles and upstream from said front cap, wherein said plurality of baffles, said front cap, and said first and second retainers define a fluid pathway along said longitudinal axis; wherein each retainer comprises: an upstream surface and a downstream surface; a plurality of apertures through said upstream and downstream surfaces and radially disposed from said fluid pathway, wherein said plurality of apertures provide fluid communication through said upstream and downstream surfaces; and wherein said downstream surface of each retainer is symmetrical with said upstream surface; and (With respect to claim 13) a first retainer in threaded engagement with said casing and disposed upstream from said front cap, wherein said first retainer has an upstream surface and a downstream surface, a first plurality of baffles inside said casing and upstream from said first retainer, wherein said front cap, said first retainer, and said first plurality of baffles define a fluid pathway along said longitudinal axis; a substantially flat surface extends radially outward from said fluid pathway on said upstream surface of said first retainer; and wherein said downstream surface of said first retainer is symmetrical with said upstream surface; and further comprising a first annular compression ring between said first plurality of baffles and said first retainer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837